Case 2:14-cv-12719-DPH-RSW ECF No. 129 filed 08/26/19           PageID.2704   Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 JOE SOLO AND BLEACHTECH
 L.L.C. on behalf of themselves and all
 others similarly situated,
                                                 Case No. 14-12719
            Plaintiffs,

       v.                                        Hon. Denise Page Hood
                                                 Mag. R. Steven Whalen
 UNITED PARCEL SERVICE CO.,
                                                 Class Action
            Defendants.



                          NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Joseph Vernon of the law firm of Miller,

 Canfield, Paddock and Stone, P.L.C. has this day entered an appearance as attorney

 for Defendant United Parcel Service Co. (“UPS”), in the above-referenced action.


                                          Respectfully Submitted,

                                          /s/Joseph Vernon
                                          Joseph Vernon (P68951)
                                          MILLER, CANFIELD, PADDOCK
                                           and STONE, P.L.C.
                                          150 West Jefferson, Suite 2500
                                          Detroit, MI 48226
                                          (313) 496-7669
                                          vernon@millercanfield.com
                                          Attorney for Defendant
                                          United Parcel Service Co.
 Dated: August 26, 2019
Case 2:14-cv-12719-DPH-RSW ECF No. 129 filed 08/26/19       PageID.2705    Page 2 of 2



                           CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, I electronically filed the foregoing

 papers with the Clerk of the Court using the ECF system which will send

 notification of such filing to all ECF filers of record.



                                   By: /s/ Joseph Vernon
                                   Joseph Vernon (P68951)
                                   MILLER, CANFIELD, PADDOCK
                                     and STONE, P.L.C.
                                   150 West Jefferson, Suite 2500
                                   Detroit, MI 48226
                                   (313) 496-7669
                                   vernon@millercanfield.com
